Title: From Thomas Jefferson to James Monroe, 11 June 1790
From: Jefferson, Thomas
To: Monroe, James



My dear Sir
New York June 11. 1790.

This will be handed you by Mr. Garland Jefferson, a relation of mine, not otherwise known to me than by the good account I recieve of him from his uncle Mr. Garland. He goes to study the law in our neighborhood, to have the benefit of my books. Permit me to recommend him to your notice and counsel, which I hope he will endeavor to merit. As soon as he shall be far enough advanced in the theory, I may ask your assistance to introduce him to the means of learning the practical part of the law, but before that I shall have the pleasure of seeing you in Albemarle which I purpose to visit in the ensuing fall. I am with cordial esteem, my dear Sir Your sincere & affectionate friend,

Th: Jefferson

